Case 1:18-cv-00566-TJM-CFH Document 100-8 Filed 04/19/19 Page 1 of 3




                        EXHIBITF
      Case 1:18-cv-00566-TJM-CFH Document 100-8 Filed 04/19/19 Page 2 of 3



                                                                DLA Piper LLP (US)
                                                                1251 Avenue of the Americas
                                                                27th Floor
                                                                New York, New York 10020-1104
                                                                www.dlapiper.com

                                                                Michael D. Hynes
                                                                michael.hynes@dlapiper.com
                                                                T 212.335.4942
                                                                F 212.884.8642


                                         March 28, 2019

VIA E-MAIL: SZG(tv,BREWERAITORNEYS.COM;

Stephanie Gase
Brewer, Attorneys & Counselors
1717 Main Street, Suite 5900
Dallas, Texas 75201

Re:     NRA v. Cuomo, et al.

Dear Ms. Gase:

        On behalf of our clients, Atrium Underwriters Limited, Brit Syndicates Limited,
Canopius Managing Agents Limited, Chaucer Syndicates Limited, AmTrust Syndicates Limited,
Tokio Marine Kiln Syndicates Limited, Liberty Managing Agency Limited, Argo Managing
Agency Limited and S.A. Meacock & Company Limited (collectively, the "Underwriters"), we
write in response to your March 28, 2019 email purporting to confirm that service of the nineteen
subpoenas, courtesy copies of which you sent to my colleague Michael Murphy on March 19,
2019 (the "Subpoenas"), was completed on March 26, 2019.

        Based on the New York State Department of Financial Services' ("DFS") prior refusal to
accept service of the Subpoenas, which you reported to the Court in your March 25, 2019 status
report, as well as the sworn testimony of your process server, it appears that DFS contends that it
has not accepted service of the Subpoenas. DFS's refusal to accept service of the Subpoenas
appears to be consistent with General Counsel Opinion 8-5-2009, 2009 WL 2712332 (NY INS
BUL) (available at https://www.dfs.ny.gov/insurance/ogco2009/rg090802.htm). Indeed, "[t]he
Superintendent is not authorized to accept [service of a non-party] subpoena, because N.Y. Ins.
Law§ 1212 only requires an insurer to appoint the Superintendent to accept lawful process on its
behalf when such process is associated with an action against the insurer." Id.; see also Broderick
v. Shapiro, 172 Misc. 28, 30, 14 N.Y.S.2d 542, 544--45 (Sup. Ct. 1939).

        IfDFS accepts service of the Subpoenas or the Court deems it so, the Underwriters would
expect to receive copies of the Subpoenas directly from DFS as required by N.Y. Ins. Law
§ 1212. Under these circumstances, we must conclude that the Subpoenas have not yet been
served. Please keep us informed of your discussions with DFS and the Court on this issue. We
continue reserve all rights and waive none.
      Case 1:18-cv-00566-TJM-CFH Document 100-8 Filed 04/19/19 Page 3 of 3




                                                               Stephanie Gase
                                                               March 28, 2019
                                                                    Page Two


                                    Very truly yours,

                                  (IY?~ -
                                    Michael D. Hynes



cc:     Sarah Rogers
        Rachel Stevens
